     Case 1:18-cv-00515-NONE-HBK Document 53 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY WILLIAMS CORTINAS,                            Case No. 1:18-cv-00515-NONE-HBK
12                        Plaintiff,                      ORDER DENYING PLAINTIFF’S EX PARTE
                                                          MOTION FOR DISCOVERY AND
13            v.                                          SCHEDULING ORDER
14    RAVIJOT GILL, JR., et al.,                          (Doc. No. 51)
15                        Defendants.
16

17           Plaintiff Larry Williams Cortinas, a state prisoner, is proceeding on his first amended

18   complaint filed pursuant to 42 U.S.C. § 1983. (Doc. No. 17). Defendants moved to the dismiss

19   the complaint. (Doc. No. 28). On September 1, 2021, the undersigned issued findings and

20   recommendations to grant Defendants’ motion to dismiss. (Doc. No. 52). Before the Court is

21   Plaintiff’s ex parte motion for discovery and scheduling order, filed August 30, 2021. (Doc. No.

22   51). Plaintiff states that he needs to engage in discovery to “present evidence. [sic] On issues that

23   require a response.” (Id. at 1). Plaintiff states that he wishes “to present this case for trial.” (Id.).

24           The Court will deny Plaintiff’s motion for discovery and scheduling order without

25   prejudice. Because findings and recommendations to grant Defendants’ motion to dismiss are

26   pending before the District Court, the Court will not issue a discovery and scheduling order at this

27   time. If the findings and recommendations are not adopted by the District Court, the case will

28   proceed to discovery. The Court will issue a scheduling and discovery order at that time.
     Case 1:18-cv-00515-NONE-HBK Document 53 Filed 09/07/21 Page 2 of 2


 1   Further, Plaintiff is advised that he should refrain from filing such ex parte motions. In

 2   accordance with Local Rule 135(d), “copies of all documents submitted to the Court shall be

 3   served upon all parties to the action.”

 4            Accordingly, it is ORDERED:

 5            Plaintiff’s motion for discovery and scheduling order (Doc. No. 51) is DENIED.

 6

 7
     Dated:      September 4, 2021
 8                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
